Mazzarelli, J.P., and Saxe, J.,
dissent in a memorandum by Saxe, J. as follows: Eight hours after plaintiffs 63-year-old decedent, Osvaldo Quinones, had his right leg amputated below the knee, he fell out of his hospital bed, fracturing his hip. The jury’s finding of liability against defendant hospital was based on the failure of a nurse to raise the bed’s side rail after removing a bedpan, leaving Quinones unprotected from the fall, which occurred when he tried to push himself up in the bed so that he could reach the call button. The hip fracture required the internal fixation of screws, which caused the decedent severe pain whenever he attempted to walk with the use of a prosthetic leg, discouraging him from walking and causing him to use a wheelchair instead.
This panel is unanimous in finding that the liability verdict was supported by sufficient evidence as well as the weight of the evidence. We differ only on the issue of reasonable compensation for the injury. The jury awarded $3 million for the decedent’s pain and suffering during the four years between his accident and his death. The trial court granted defendant’s motion to set aside the verdict to the extent of finding the award excessive, and found the sum of $750,000 to be more appropriate.
This Court has the authority to review and determine whether a damages award deviates materially from what would be reasonable compensation (CFLR 5501 [c]). In my view, the trial judge’s assessment of the reasonable compensation for the injury in this case was appropriate, and since it does not deviate materially from what would be reasonable compensation, it does not warrant further reduction.
It is true that the pain and suffering of the amputation itself are not properly part of the injury for which plaintiff is entitled to damages (see e.g. Knight v Louheau, 309 AD2d 579, 580 [2003]). However, it is likewise true that the pain and suffering experienced by plaintiffs decedent was not merely the physical distress arising directly from the hip fracture. Another aspect of Quinones’s pain and suffering was that which resulted from his inability to use a prosthesis as had been expected, because the hip fracture caused such a degree of pain when he attempted to walk that he had to rely instead on a wheelchair to get around *644(see Firmes v Chase Manhattan Auto. Fin. Corp., 50 AD3d 18, 29 [2008], lv denied 11 NY3d 705 [2008]). Contrary to defendant’s contention, there was sufficient evidence to establish that Quinones’s hip fracture led to his inability to walk and his reliance on a wheelchair, and prevented him from performing ordinary activities of daily life that he previously could perform. Indeed, while Quinones testified at his deposition that he could no longer work in the yard or play with his children, the testimony of his wife indicated that when he returned home after the accident, and for the remaining years of his life, he needed her to help him with even basic tasks, such as toileting, bathing and getting into bed.
It should be noted that, contrary to defendant’s contention, even if some of Quinones’s pain and suffering was attributable to his underlying medical conditions, specifically, heart disease, hypertension, kidney disease, and diabetes, no reduction in his pain and suffering award is warranted. On the contrary, to the extent those preexisting conditions caused Quinones additional difficulties and complications in the repair and healing of his hip fracture, that additional impact constitutes a component of his compensable pain and suffering.
In locating comparable cases for purposes of assessing the reasonableness of the award (see Kahl v MHZ Operating Corp., 270 AD2d 623, 624 [2000]), we may find that cases in which the plaintiffs suffered hip fractures are not truly comparable. A useful point of comparison will be found only where a plaintiffs hip fracture caused pain severe enough to prevent the plaintiff from walking and force him to rely on a wheelchair instead.
To illustrate: A case bearing a marked resemblance to the present matter is Lukas v Trump (281 AD2d 400 [2001]), in which the Second Department upheld an award of $600,000 for past pain and suffering (for an unstated number of years) and $700,000 for future pain and suffering in favor of a 60-year-old man with polio who used crutches and leg braces, who, after suffering a fractured hip, was unable to resume using crutches, and became confined to a wheelchair. In contrast, in Caldas v City of New York (284 AD2d 192 [2001]), in which this Court upheld an award of $375,000 for past pain and suffering (as reflected in the record on appeal), where the plaintiff suffered two displaced hip fractures, although the plaintiff was permanently disabled from doing manual labor and unable to perform household repairs as he had before, he was not disabled from performing the ordinary functions of daily life.
In Clotter v New York City Tr. Auth. (68 AD3d 518 [2009]), in which the 46-year-old plaintiff was left unable to walk without *645crutches or a cane, due to a ruptured quadriceps tendon and an avulsion fracture, this Court reduced the award for past pain and suffering from $1.2 million to $800,000. The fact that the plaintiff in Clotter was a formerly healthy 46-year-old prevents us from reasonably comparing her future pain and suffering to that of Quinones, had he lived. However, the past pain and suffering resulting from the need for previously unnecessary surgery, followed by substantial disability in daily activities, makes her award for past pain and suffering relevant for comparison here.
While it is difficult to equate one person’s pain and suffering with that of another, with the foregoing cases in mind, the trial court’s reduced award for past pain and suffering cannot be said to deviate materially from what would be reasonable compensation, and, accordingly, I would affirm.